r




             THF,A~ORNEYGENERAI,
                     OF TEXAS
                        AUSTIN.   Txxas     78711




    The Honorable Cue D. Boykin              Opinion No. H- 967
    Chairman
    Texas Industrial Accident Board          Re: Method of determining
    L.B.J. State Office Building             minimum and maximum
    Austin, Texas 78711                      workmen's compensation
                                             benefits.

    Dear Chairman Boykin:

         You have requested our opinion concerning the construction
    of section 29(c) of article 8306, V.T.C.S., which provides:

                 If the annual average of the manufacturing
              production workers average weekly wage in
              Texas exceeds by Ten Dollars ($10) the
              average weekly wage for those workers in
              1974 as determined by the Texas Employment
              Commission and published in its report,
              "The Average Weekly Wage," the maximum
             weekly benefit shall be increased by Seven
              Dollars ($7) and the minimum weekly
              benefit shall be increased by One Dollar
              ($1) above the amounts specified in
              Subsection (b) of this section beginning
             with the commencement of the state fiscal
              vear followina the Publication of the
              report. Thereafter; each additional Ten
              Dollar ($10) increase-the    average weekly
              wage for manufacturing production workers
             ,in-Texas as annually determined and reported
              by the Texas Employment Commission shall
              increase the maximum weekly benefit by an
              additional Seven Dollars ($7) and the
              minimum weekly benefit by an additional
              One Dollar ($1) beginning with the commence-
              ment of the state fiscal year following the
              publication of the report.

    (Emphasis added).




                                  p. 4029
The Honorable Cue D. Boykin - page 2      (H-967)



     You have asked whether section 29(c) requires a ten dollar
increase in each particular year or whether it "contemplates
a cumulative annual determination of the average weekly wage
using 1974 as the base year for the purpose of determining the
annual increase in the maximum compensation rate." You state
that the Board believes the Legislature intended a cumulative
determination.  We agree.

     The specific language of section 29(c) requires an
increase of the maximum and minimum compensation rates for
"each additional Ten Dollar ($10) increase in the.average
weekly wage . . . .'I In our view, the word "additional" can
initially refer only to the original ten dollar increase from
the 1974 figure. Thus, each ten dollar increase above that
original increase will result,in the provided adjustments of
compensation rates. As you note, the opposite interpretation
would allow consecutive yearly increases in average wages of
nine dollars without an increase in compensation rates. We
believe such a construction would be contrary to the clear
intent of section 29(c) to adjust compensation rates on the
basis of average wage increases. Accordingly, in our opinion,
section 29(c) of article 8306 contemplates a cumulative
determination of the increase in average weekly wages.

                        SUMMARY

            Section 29(c) of article 8306 contemplates
            a cumulative determination of the increase
            in average weekly wages with the 1974
            average wage serving as the reference
            point.

                                  Very truly yours,




APPROVED:




                          p. 4030
                     - page 3   (H-967)




Opinion Committee




                    p. 4031